 

Case 18-11780-BLS Doc 898 Filed 12/13/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT ()F DELAWARE

In re: Chapter 11
BROOKSTONE HOLDINGS CORP., et al.,l Case No. 18-11780 (BLS)
Debtors. Jointly Administered

Ref. Docket No. 813

 

 

ORDER, PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE,
EXTENDING THE EXCLUSIVE PERIODS WITHIN WHICH THE DEBTORS MAY
FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
Upon consideration of the motion (the “MLion”)Z of the Debtors for entry of an
order, pursuant to section 1121(d) of the Bankruptcy Code, Bankruptcy Rule 9006, and Local
Rule 9006-2, extending the Debtors’ exclusive periods to file a chapter 11 plan or plans and to
solicit acceptances of such plan(s); and upon consideration of all pleadings related thereto; and
due and proper notice of the Motion having been given; and it appearing that no other or further
notice of the Motion is required; and it appearing that this Court has jurisdiction to consider the
Motion in accordance With 28 U.S.C. §§ 157 and 1334 and the Amendea’ Stana’l'ng Order of
Reference dated February 29, 2012, from the United States District Court for the District of

Delaware; and it appearing that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

it appearing that venue of this proceeding and the Motion is proper pursuant to 28 U.S.C.

 

l The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Brookstone
Holdings Corp. (4638), Brookstone7 lnc. (2895), Brookstone Company, lnc. (3478)7 Brookstone Retail Puerto Rico,
lnc. (5552), Brookstone Intemational Ho|dings, lnc. (8382), Brookstone Purchasing, lnc. (2514), Brookstone Stores,
lnc. (2513), Big Blue Audio LLC (N/A), Brookstone Holdings, lnc. (2515), and Brookstone Properties, lnc. (2517).
The Debtors’ corporate headquarters and the mailing address for each Debtor is One lnnovation Way, Merrimack,
NH 03054.

2 Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Motion.

01 123902858.1

 

 

 

 

_i_

Case 18-11780-BLS Doc 898 Filed 12/13/18 Page 2 of 2

§§ 1408 and 1409; and it appearing that the relief requested in the Motion and provided for
herein is in the best interest of the Debtors, their estates, and their creditors; and after due
deliberation and sufficient cause appearing therefor,
IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED to the extent provided herein.

2. The Debtors’ Exclusive Filing Period in these chapter 11 cases shall be
extended through and including January 29, 2019.

3. The Debtors’ Exclusive Solicitation Period in these chapter 11 cases shall
be extended through and including April 1, 2019.

4. The entry of this Order shall be without prejudice to the rights of the
Debtors and their estates to seek further extensions of the Exclusive Periods in these Chapter 11
Cases or to seek other appropriate relief.

5. This Court shall retain jurisdiction With respect to all matters arising from
or relating to the implementation of this Order.

free N@Mz»~@

BREND'AN LINEHAN sHA"i\‘I'NoN
UNITED sTATEs BANKRUPTCY JUDGE

 

 

01123902858.|

 

